Citation Nr: 1536993	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a disorder manifested by nerve pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a disorder manifested by numbness of the upper and lower extremities, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a neck disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992; service form November 7, 1995, to November 28, 1995 was deemed uncharacterized by the service department. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013 and August 2014, this case was remanded for further development and is now ready for disposition.

In January 2013 and November 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.
2.  The Veteran's claimed back pain has been attributed to a known diagnosis of degenerative disc disease and there is no competent medical evidence linking any of the diagnosed disability to service, to include service in the Persian Gulf.

3.  The Veteran's claimed nerve pain, numbness of the upper and lower extremities, a neck disability, and headaches have been attributed to known clinical diagnosis of service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated by service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

2.  A disorder manifested by nerve pain, numbness of the upper and lower extremities, a neck disability, and headaches were not incurred in or aggravated by service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) .

The Veteran claims that he has back, neck, and nerve pain, headaches, and numbness of the upper and lower extremities that are related to his service, including as due to an undiagnosed illness.  However, as the record also shows that the Veteran's symptoms have been ascribed to known clinical diagnoses, his back pain was diagnosed as degenerative disc disease on October 2013 VA examination and his remaining symptoms have been ascribed to fibromyalgia in a January 2014 VA medical opinion, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2015).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  

Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Back disability

The Veteran's service treatment records include a February 1989 report which reflects a complaint of back pain after the Veteran slipped.  X-rays were negative at the time.  A December 1993 Army Reserves report of enlistment examination indicated normal clinical evaluations of the spine and the accompanying report of medical history is negative for complaints of recurrent back pain, providing evidence against this claim.

Post-service, on April 1994 VA examination he complained of back pain.  X-rays revealed a suggestion of mild posterior subluxation of the last lumbar vertebra on S1 and narrowed neural foramen.  

VA treatment records include X-rays dated in September 2005 which reflected decreased lordosis.  An August 2011 MRI of the back indicated degenerative disc disease (DDD).

On March 2012 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of back pain since 1991 or 1992, but he did not recall any specific injury. 

The examiner diagnosed lumbar spine desiccation with protrusions and referred leg pain.  The examiner noted that there was evidence of one complaint of low back pain in February 1989 after slipping and jarring of the back.  The X-rays were negative.  The diagnosis was back/bruise contusion.  There was no evidence of any further care or complaints.  The examiner noted that he served an additional three years without any further treatment or complaints.  After a thorough examination, the examiner opined that the Veteran's back disability is less likely than not related to his service referencing the February 1989 clinical note.

A January 2013 report reflects a reported history of back pain since 1990 and a diagnosis of segmental dysfunction.  In May 2013, the assessment included thoracic and lumbar segmental dysfunction and lumbar segmental dysfunction, DJD/DDD.

Pursuant to the Board's July 2013 remand, on October 2013 VA back conditions DBQ examination, the Veteran presented with complaints of back pain.  The examiner diagnosed DDD of the lumbar spine since August 2011.  After a thorough examination, the examiner opined that the back disability was not related to service as the service treatment records failed to reveal evidence of evaluation or treatment of a lumbar spine condition.

However, as there was evidence of back pain in service, the Board found the October 2013 VA medical opinion to be inaccurate and in August 2014 remanded the claim for an addendum to the October 2013 VA medical opinion as to whether the Veteran's back disability is related to his service.

In September 2014, the October 2013 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that a review of the STRs revealed an evaluation for back pain in February 1989 following a slip in which the Veteran stated that he jarred his back diagnosed as a bruise.  X-rays at that time were without obvious fractures.  He subsequently had documented degenerative disc disease, but without nerve root compression on MRI scan.  The bruise diagnosed in 1989 would not be expected to result in anatomic disc degeneration.  The degenerative disc changes were documented on MRI in 2011, more than 20 years after the incident in 1989.  The examiner explained that the degenerative changes were minor and the result of aging rather than a consequence of the single soft-tissue injury which occurred in 1989.  Therefore, it is less likely than not that the Veteran's DDD of the lumbar spine is related to his active service.

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has a back disability that is related to his service.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, after his complaint of back pain in April 1994, between his first and second period of active service, records do not reflect problems relating to his back until 2005 and arthritis was not diagnosed until 2011.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that after his complaint in 1994, the Veteran did not experience any symptoms of the claimed condition for over 10 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his back problems for over 10 years following separation from service.  

Moreover, importantly, although he initially filed a service connection claim for a head injury, stomach disorder, loss of hair, blood in the urine and rectal bleeding in July 1992 (clearly indicating that the Veteran did know how to file a claim); it was not until 2005 that he initially filed a claim for a back disability.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his back disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1992 but did not initially file a claim for this problem until 2005.

Had the Veteran been experiencing a back disability at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his back problems at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his back was normal after the 1989 contusion.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of back disability are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the back problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against this claim.

Neck disorder, nerve pain, numbness of the upper and lower extremities, and headaches

The Veteran's service treatment records include a December 1989 clinical note which reflects complaints of headaches, chest congestion, and stomach upset, but the assessment was URI (upper respiratory infection).  A December 1993 report of enlistment examination indicated a normal clinical evaluations of the neck, upper and lower extremities, neurologic, spine and the accompanying report of medical history is negative for complaints of neuritis or paralysis.  

Post-service, on April 1994 VA examination he complained of headaches, but had no history of head injury.  The neurological examination was physiologic; no neurological disability was diagnosed.  The examiner opined that complaints of headache and multiple arthralgias may be due to psychogenic overlay.

Private treatment records include a November 2007 chiropractic report which includes complaints of shooting pain in the buttocks and a crawling sensation with numbness and shock-like symptoms in the upper extremities.  The Veteran also complained of daily sharp headaches in the temporal region.  However, cranial nerve testing was normal.  

VA treatment records include intermittent weakness and generalized tingling.  In December 2006, neurological testing indicated sensation to light touch was intact throughout.  A history of cervical and lumbar radiculopathy was shown.

On May 2008 VA examination, neurological examination the cranial nerves III-XII were intact with normal coordination.  Deep tendon reflexes were 2+ and equal in upper and lower extremities.  Motor examination was 5/5.  Vibratory, pinprick, and monofilament sensation intact in upper and lower extremities.  No focal neurologic signs were noted.

On March 2012 VA headaches DBQ examination, the examiner diagnosed migraine including migraine variants since 1992.  The examiner opined that it is less likely as not that the Veteran's current migraine headaches were incurred in or caused by treatment shown during service.  The rationale was that the STRs documented only two episodes of headaches, but they were in conjunction with other constitutional/upper respiratory symptoms, the Veteran had a viral syndrome or a cold at that time, and not just headaches per se.  His neurological examination was normal and a prior brain MRI was also normal.

VA treatment records include a May 2013 report which includes an opinion that it is at least as likely as not that his symptoms are secondary to fibromyalgia.

Pursuant to the Board's July 2013 Remand, in October 2013 the Veteran was afforded VA neck (cervical spine) conditions, headaches, fibromyalgia, and peripheral nerve DBQ examinations.

On neck examination, the Veteran presented a history of pain and stiffness in his neck since 1991 without a specific injury.  He also reported an electric-type pain in the neck with radiation into the upper extremities, bilaterally and severe neck spasms.  After a thorough examination, the examiner diagnosed cervical radiculopathy since 2005.  The examiner opined that it is not at least as likely as not that his neck disability is related to service based on a review of the STRs which failed to reveal evidence of evaluation or treatment of a cervical spine disability during service.

After a thorough headaches examination, the examiner diagnosed headaches since 2005 and opined that it is at least as likely as not that his headaches are secondary to his service-connected fibromyalgia, as there is a strong association between the diagnoses.  The examiner also stated that the STRs did not reveal any evaluation of treatment of headaches.

After a thorough fibromyalgia examination, the examiner diagnosed fibromyalgia since February 2012 manifested by widespread musculoskeletal pain, sleep disturbance, fatigue, and stiffness.  Associated conditions included headaches and paresthesias.  Upon review of the claims file, the examiner stated that she concurred that he had typical symptoms and findings of fibromyalgia, which explains his symptomatology.  The examiner explained that his headaches and paresthesias are symptoms often associated with fibromyalgia.  She concluded that his entire presentation (musculoskeletal pain, fatigue, sleep disturbance, paresthesias, headaches) is very likely all the result of fibromyalgia alone.

After a thorough peripheral nerve conditions examination, the examiner noted a history of paresthesias secondary to fibromyalgia since October 2013, but opined that the Veteran had many symptoms and some findings to suggest a diagnosis of peripheral neuropathy.  The examiner also indicated the Veteran's neurological symptoms could be related to his fibromyalgia.

A November 2013 EMG indicated normal upper and lower extremities.  There was no electrodiagnostic evidence of an upper/lower extremity sensory or motor polyneuropathy or upper extremity/lower extremity entrapment neuropathy.

On December 2013 VA headaches DBQ examination, the examiner diagnosed headaches since 2013.  The examiner stated that the Veteran did not have classic migraines, but rather severe muscle tension headaches.  She explained that headaches, both migraine and non-migraine, are frequently associated with fibromyalgia.  Therefore, it is at least as likely as not that the headaches are related to his fibromyalgia.

In the July 2014 Remand, the Board sought clarification as to whether the Veteran has separate neck, headache, and neurological (numbness of the extremities) disorders or whether they are part of the signs and symptoms of the service-connected fibromyalgia or secondarily related to a service-connected disability.

Pursuant to the Board's remand, in January 2014 the October/December 2013 VA examiner opined that with regard to the etiology of the Veteran's paresthesias, an EMG study in November 2013 revealed no evidence of a polyneuropathy and entrapment neuropathy.  Therefore, the paresthesias are a manifestation of his fibromyalgia, not a separate entity. 

With regard to the etiology of the headaches, as stated in the original opinion, headaches are at least as likely as not secondarily related to the Veteran's fibromyalgia and not a separate disability. 

With regard to the question of a diagnosis of fibromyalgia, as stated in the original report, the Veteran clearly has the typical symptoms and findings on examination of fibromyalgia.  As in the original report, the conclusion is that the Veteran has fibromyalgia which is at least as likely as not related to his service.

The examiner concluded that the Veteran's neck pain, headaches, and upper extremity paresthesias are manifestations of the Veteran's service-connected fibromyalgia.  The EMG study which was performed did not reveal any evidence of a peripheral neuropathy or radiculopathy and the August 2011 MRI of the cervical spine revealed no evidence of nerve root compression.  Therefore, the Veteran did not have a cervical radiculopathy or upper extremity peripheral neuropathy.  The Veteran's neck pain, headaches, and paresthesias are not separate disability, but represent signs and symptoms of the service-connected fibromyalgia.

The Board finds that the claims must be denied. 

The Veteran's symptoms and complaints have been attributed to his service-connected fibromyalgia.  While some VA physicians have opined that the Veteran's symptoms are secondary to his fibromyalgia, the Board emphasizes that the service-connected disability compensation the Veteran has been awarded for his fibromyalgia contemplates joint pain and neurological symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Board has taken the contentions that he has a back disability and a disorder manifested by nerve pain, numbness of the extremities, a neck disorder, and headaches that were caused by his service seriously (this was the basis of multiple Board remands and VA examination and opinion requests in order to address these medical questions).  In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiners concluded that the Veteran's back disability was not related to his service and that his complaints of neck and nerve pain, numbness of the upper and lower extremities, and headaches were symptoms of his service-connected fibromyalgia and not separately diagnosed disabilities.  The examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the back disability and his service or evidence that he has disabilities related to complaints of neck and nerve pain, numbness, and headaches separate and apart from his service-connected fibromyalgia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of gastrointestinal, heart, and sleep disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the claims are denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in January 2006 and July 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records (including those pertained pursuant to the Board's remand), SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

Next, relevant VA examinations and opinions were obtained in April 1994, March 2012, and pursuant to the Board's July 2013 and August 2014 remands in October 2013 and January 2014.  In sum, the Board finds that the examination reports and opinions shows that the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.

The Board finds that the VA examination reports and medical opinions in this case are adequate in the aggregate and substantially complied with the 2013 and 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for back pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied. 

Service connection for a disorder manifested by nerve pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a disorder manifested by numbness of the upper and lower extremities, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a neck disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a headache disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


